DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  in lines 2-3, “a completion operation” should be --the completion operation-- since the completion operation was introduced in lines 5-6 of independent claim 15.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 13-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cervo et al. PG Pub. 2019/0153810 (Cervo).
Regarding claim 1, Cervo in the embodiment illustrated in Fig. 10 discloses an assembly comprising: an expandable liner hanger (232) that is expandable by a running tool (service tool 350 has a liner hanger setting tool 354) prior to a completion operation in a wellbore (Par. [0058-0059]; Fig. 10); and a circulating sleeve (234) that is manipulatable by the running tool (350) (service tool 350 has mechanical closing sleeve (MCS) shifters 364 utilized to open MCS 234; Par. [0058-0059]) to provide a return path internal to the expandable liner hanger for fluid for the completion operation (fluid/cement can be returns through the circulating MCS 234) that is performed subsequent to releasing the running tool from the expandable liner hanger (Par. [0059]). (Abstract; Par. [0058-0059]; Fig. 10).
Regarding claim 8, Cervo in the embodiment illustrated in Fig. 10 discloses an apparatus comprising: a running tool (service tool 350 has a liner hanger setting tool 354) to run a liner hanger assembly (220) in a wellbore; the liner hanger assembly comprising: an expandable liner hanger (232) that is expandable by the running tool prior to a completion operation in a wellbore (Par. [0059]); and a circulating sleeve (234) that is manipulatable by the running tool (350) (service tool 350 has MCS shifters 364 utilized to open MCS 234; Par. [0058-0059]) to provide a return path internal to the expandable liner hanger for fluid for the completion operation (fluid/cement can be returns through the circulating MCS 234) that is performed subsequent to releasing the running tool from the expandable liner hanger (Par. [0059]); and a completion assembly (268, 269) couplable to the liner hanger assembly (Fig. 10). (Abstract; Par. [0058-0059]; Fig. 10).
Regarding claim 15, Cervo in the embodiment illustrated in Fig. 10 discloses a method comprising: running, using a running tool (service tool 350 has a liner hanger setting tool 354), a liner hanger assembly (220) in a wellbore; expanding, using the running tool, a liner hanger (232) of the liner hanger assembly (Par. [0059]); manipulating, using the running tool(350) (service tool 350 has mechanical closing sleeve (MCS) shifters 364 utilized to open MCS 234; Par. [0058-0059]), a circulating sleeve  (234)of the liner hanger assembly to provide a return path internal to the liner hanger for fluid for a completion operation (fluid/cement can be returns through the circulating MCS 234); subsequent to expanding the liner hanger, releasing the running tool from the liner hanger assembly (Par. [0059]); and subsequent to releasing the running tool from the liner hanger assembly, performing the completion operation (cementing) that includes using a fluid return path in an inner area defined by the liner hanger (Par. [0059]).
Regarding claim 20, Cervo in the embodiment illustrated in Fig. 10 discloses the completion operation is a cementing operation. (Par. [0059]).
Regarding claim 1, Cervo in the embodiment illustrated in Figs. 2-9 discloses an assembly comprising: an expandable liner hanger (232, combination packer hanger; Par. [0035]) that is expandable by a running tool (work string 222 has a packer setting tool 272; Par. [0040]) (the work string can be considered a running tool since the work string conveys the outer assembly into a wellbore and sets the outer assembly 228; Par. [0034]) prior to a completion operation in a wellbore (treatment and cementing; Par. [0048-0051]); and a circulating sleeve (236) that is manipulatable by the running tool (work string 222 is connected to inner assembly 230 that has shifters 274; Par. [0040]; Fig. 2) to provide a return path internal to the expandable liner hanger for fluid for the completion operation that is performed (fluid/cement can flow through port 234 when the sleeve valve 236 is open; Par. [0048]) subsequent to releasing the running tool from the expandable liner hanger (the work string 222 is released from the outer assembly 228 and the outer assembly 228 includes the packer 232).
Regarding claims 6 and 13, Cervo in the embodiment illustrated in Figs. 2-9 discloses the assembly is usable with the running tool (work string 222 has a packer setting tool 272; Par. [0040]) that includes a landing element (seat illustrated in Fig. 2C that receives ball 286) positionable downhole to the expandable liner hanger (232) for receiving a device (286) to allow the expandable liner hanger to expand. (Par. 0043]; Fig. 2C)
Regarding claims 7 and 14, Cervo in the embodiment illustrated in Figs. 2-9 discloses the running tool (222) includes a packoff to seal (282) between the running tool and an inner diameter of a liner housing for the expandable liner hanger. (Par. [0041]; Fig. 2C). The seal body 282 is on the outer surface of the crossover tool 276 which is connected to the work string/running tool 222.
Regarding claim 8, Cervo in the embodiment illustrated in Figs. 2-9 discloses an apparatus comprising: a running tool (work string 222 has a packer setting tool 272; Par. [0040]) (the work string can be considered a running tool since the work string conveys the outer assembly into a wellbore and sets the outer assembly 228; Par. [0034]) to run a liner hanger assembly (220) in a wellbore; the liner hanger assembly comprising: an expandable liner hanger (232, combination packer hanger; Par. [0035]) that is expandable by the running tool (Par. [0043]) prior to a completion operation in a wellbore (treatment and cementing; Par. [0048-0051]); and a circulating sleeve (236) that is manipulatable by the running tool (work string 222 is connected to inner assembly 230 that has shifters 274; Par. [0040]; Fig. 2) to provide a return path internal to the expandable liner hanger for fluid for the completion operation (fluid/cement can flow through port 234 when the sleeve valve 236 is open; Par. [0048]) that is performed subsequent to releasing the running tool from the expandable liner hanger (the work string 222 is released from the outer assembly 228 and the outer assembly 228 includes the packer 232); and a completion assembly (268) couplable to the liner hanger assembly (Fig. 2D).
Regarding claim 15, Cervo in the embodiment illustrated in Figs. 2-9 discloses a method comprising: running, using a running tool (work string 222 has a packer setting tool 272; Par. [0040]) (the work string can be considered a running tool since the work string conveys the outer assembly into a wellbore and sets the outer assembly 228; Par. [0034]), a liner hanger assembly (220) in a wellbore; expanding (Par. [0043]), using the running tool (232, combination packer hanger; Par. [0035]), a liner hanger (232, combination packer hanger; Par. [0035]) of the liner hanger assembly; manipulating, using the running tool (work string 222 has shifters 274; Par. [0040]; Fig. 2), a circulating sleeve (236) of the liner hanger assembly to provide a return path internal to the liner hanger for fluid for a completion operation (fluid/cement can flow through port 234 when the sleeve valve 236 is open; Par. [0048]); subsequent to expanding the liner hanger, releasing the running tool from the liner hanger assembly (the work string 222 is released from the outer assembly 228 and the outer assembly 228 includes the packer 232); and subsequent to releasing the running tool from the liner hanger assembly, performing the completion operation (cementing) that includes using a fluid return path in an inner area defined by the liner hanger (Par. [0038]).
Regarding claim 16, Cervo in the embodiment illustrated in Figs. 2-9 discloses expanding the liner hanger of the liner hanger assembly comprises receiving a device (286) in a landing element (seat illustrated in Fig. 2C that receives ball 286) positioned downhole to the liner hanger of the liner hanger assembly. (Par. 0043]; Fig. 2C).
Regarding claim 18, Cervo in the embodiment illustrated in Figs. 2-9 discloses manipulating the circulating sleeve (236) of the liner hanger assembly to provide a path internal to the liner hanger for fluid for a completion operation comprises at least partially raising the running tool (222) to couple the running tool to an internal sleeve of a circulating housing. (Par. [0048, Fig. 2A)
Regarding claim 20, Cervo in the embodiment illustrated in Figs. 2-9 discloses the completion operation is a cementing operation. (Par. [0048-0050]).
Allowable Subject Matter
Claims 2-5, 9-12, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676